Examiner' s Reasons for Allowance
The closest art of record is Broglio (FR2567256) and Goetz (US5172752).
	Broglio teaches a liquid cooled heat dissipation device substantially as claimed, however, fails to teach liquid storage tanks located on a first and second side of the main body, in communication with each other through at least one of the liquid flow channels, the liquid storage tanks comprise a centrifugal tank located at a center of the main body, and at least two of the liquid storage tanks adjacent to and directly in communication with the centrifugal tank are fan-shaped tanks.  Goetz teaches wherein liquid storage tanks are located on a first and second side of the main body, however, does not cure the deficiencies of Broglio. 
Thus, Broglio (FR2567256) and Goetz (US5172752) alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763